UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4582


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY EUGENE LINGENFELTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:10-cr-00153-RAJ-TEM-1)


Submitted:   March 22, 2012                 Decided:   April 2, 2012


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Kmetz, Norfolk, Virginia, for Appellant.     Neil H.
MacBride, United States Attorney, Stephen W. Haynie, Assistant
United   States   Attorney,  Elizabeth  B.  Fitzwater,   Special
Assistant   United   States Attorney,  Norfolk,  Virginia,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry Eugene Lingenfelter appeals his convictions by

jury and his 330-month aggregate sentence for his role in hiring

a   longtime     friend       to     murder       his       ex-wife.         After      thoroughly

examining       the    record       and    the    contentions           of   the     parties,     we

affirm.

            Lingenfelter            first       contends       that,     during         his   trial,

the   district        court    improperly          limited        his    ability        to     cross-

examine two prosecution witnesses, thereby violating his rights

under     the     Confrontation                Clause.         We       disagree.             “[T]he

Confrontation         Clause       guarantees          an    opportunity          for    effective

cross-examination,            not    cross-examination               that    is    effective      in

whatever way, and to whatever extent, the defense might wish.”

Delaware    v.    Fensterer,             474    U.S.     15,    20    (1985)       (per       curiam)

(emphasis in original).                   Thus, “[i]t is elementary that trial

judges    possess       wide    latitude          to     impose      reasonable         limits    on

cross-examination,            based        on     concerns          including        harassment,

prejudice,       confusion          of    the    issues,       repetition,         or     marginal

relevance.”           United States v. Turner, 198 F.3d 425, 429 (4th

Cir. 1999) (citing Delaware v. Van Arsdall, 475 U.S. 673, 679

(1986)).        See also United States v. Bodden, 736 F.2d 142, 145

(4th Cir. 1984).




                                                  2
            In      this        case,     the           district        court      permitted

Lingenfelter       an    opportunity      for       a    “substantial        and     thorough

examination” of both of the witnesses at issue, which is all the

Confrontation Clause requires.                 Turner, 198 F.3d at 430; United

States v. Owens, 484 U.S. 554, 559 (1988).                              Indeed, although

Lingenfelter       complains      about       the       time    limit     imposed       by    the

district court on his cross-examination of one of the witnesses,

nowhere does he indicate any avenue of questioning or line of

inquiry that was foreclosed by the district court’s conduct.

Cf. United States v. Nelson, 39 F.3d 705, 708 (7th Cir. 1994)

(holding    that       once    defendants      have       been    permitted        to    cross-

examine on relevant grounds, “it is of peripheral concern to the

Sixth Amendment how much opportunity defense counsel gets to

hammer     that        point     home    to       the      jury”).           Under           these

circumstances, we can only conclude that any error committed by

the district court with respect to either witness was harmless.

See Turner, 198 F.3d at 430; Wiggins v. Boyette, 635 F.3d 116,

121-22 (4th Cir.), cert. denied, 132 S. Ct. 214 (2011).

            Lingenfelter next claims that the district court erred

in   denying     his    motion    alleging        that     his    convictions           of    both

conspiracy       and     for     substantive            offenses     under      18       U.S.C.

§ 1958(a)      (2006)     violated      his    double          jeopardy    rights.            This

court    reviews    questions      of    double         jeopardy     de    novo.         United



                                              3
States v. Goodine, 400 F.3d 202, 206 (4th Cir. 2005); United

States v. Brown, 202 F.3d 691, 703 (4th Cir. 2000).

            By    its     own        terms,       § 1958(a)       criminalizes       anyone

(a) who uses interstate commerce facilities or causes another to

do   so   with   intent       that    a   murder     be   committed,         or    (b)    “who

conspires to do so.”            Id.       As we have observed elsewhere, “the

‘settled    principle’        that     ‘the       commission      of   the    substantive

offense and a conspiracy to commit it are separate and distinct

offenses’    does       not     give      way      simply     because        the    statute

describing the substantive offense also specifically prohibits

conspiracies.”      United States v. Chandia, 514 F.3d 365, 372 (4th

Cir. 2008) (quoting Callanan v. United States, 364 U.S. 587, 593

(1961)).     And,   as     is    well-established,            a   conviction        for   the

substantive offense does not bar a conviction for conspiracy to

commit that offense “[b]ecause the former require[s] proof the

substantive crime was actually committed while the latter does

not, and the latter requires proof of agreement but the former

do[es] not.”      United States v. Robinson, 627 F.3d 941, 958 (4th

Cir. 2010) (citing Blockburger v. United States, 284 U.S. 299,

304 (1932)).

            Here, Count One of the indictment charged Lingenfelter

with conspiracy under § 1958(a).                    Counts Two and Three charged

him with substantive violations of § 1958(a) for two separate



                                              4
courses of conduct: on or about April 19, 2010, and on or about

June   27,     2010,     respectively.       Because       § 1958(a)     does    not

preclude conviction of both offenses that it describes on the

basis of a single course of conduct, and because each offense

with which Lingenfelter was charged required proof of an element

that the others did not, the Double Jeopardy Clause does not

insulate     Lingenfelter     from    conviction     on     all    counts   of   the

indictment.        United States v. Johnson, 219 F.3d 349, 358-59 (4th

Cir. 2000).

             Finally, Lingenfelter claims that he was erroneously

accorded a 2-point leadership enhancement under U.S. Sentencing

Guidelines Manual (“USSG”) § 3B1.1(c).                    This Court reviews a

sentence     for    reasonableness,    applying      an    abuse    of   discretion

standard.      Gall v. United States, 552 U.S. 38, 51 (2007).                     In

assessing      whether    a   sentencing     court     properly      applied      the

Guidelines, the district court’s factual findings are reviewed

for clear error and its legal conclusions are reviewed de novo.

United States v. Osborne, 514 F.3d 377, 387 (4th Cir. 2008).

Our review of the record persuades us that Lingenfelter fully

merited    a   sentencing     enhancement     under       § 3B1.1.       See     USSG

§ 3B1.1 cmt. n.4; United States v. Cameron, 573 F.3d 179, 184

(4th Cir. 2009).




                                         5
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in    the    material

before   the   court   and   argument   will   not   aid    the    decisional

process.


                                                                     AFFIRMED




                                    6